LUMBARD, Chief Judge
(concurring).
As the question of Judge Dawson’s modification of the injunction in accordance with the previous opinion of this court is to be governed by that opinion, I concur in the result reached in Judge CLARK’S opinion. At the same time, I think that I should say that if the question comes before us again, after determination by the National Labor Relations Board, I would be persuaded by Judge Dawson’s first opinion, reported at 181 F.Supp. 742, rather than by what our brothers said in remanding the case to the District Court as reported at 280 F.2d 760. In short, it seems to me that on the application for the preliminary injunction the Board made out a convincing case that an object of the union’s picketing was to compel recognition under circumstances proscribed by § 8(b) (7).
Moreover, I share the doubts expressed by Judge Waterman in his concurring opinion at 280 F.2d 765-766 that an injunction can properly issue in the absence of a finding of an unlawful objective. But as this point has not been raised by the union, which seems content to have all picketing enjoined for three hours of the day, I concur in the modification of Judge Dawson’s order as the modification seems to be in accord with the thrust of the previous opinion of this court and is in accord with what I would find proper assuming that the union’s picketing was for a proscribed object.